BANTA CORPORATION
DEFERRED COMPENSATION PLAN
FOR CERTAIN DIRECTORS
(As Amended Effective January 1, 2004)

1. PARTICIPANTS


  Each director of Banta Corporation (the “Company”), other than a director who
is also a salaried officer or employee of the Company or any of its
subsidiaries, who is eligible to receive a cash retainer fee from the Company
for service as a director shall be a Participant under this Plan. For purposes
of paragraphs 2 and 3 below, the term “Participant” shall be limited to a person
who satisfies the conditions in the preceding sentence. For all other purposes
of the Plan, a director who becomes a Participant shall remain a Participant
until such Participant’s account is exhausted.


2. AUTOMATIC GRANT OF PHANTOM STOCK


  As of the first day following the Company’s annual meeting of shareholders
each year commencing in 2004, each Participant shall be credited with an award
of phantom stock based on the common stock of the Company or the successor
thereof (“Stock”) as described in paragraph 6 below as follows:


  (a) For 2004, the amount of a full award shall be the number of shares of
phantom stock obtained by dividing (i) an amount equal to $50,000 less the value
of the non-qualified stock option to purchase 3,000 shares of Stock granted to
the Participant as of the same day, as such value is determined through
application of the valuation method commonly referred to as the modified
“Black-Scholes Option Pricing Model,” by (ii) the last sales or closing price
for Stock (per share) on such market or exchange as the Stock is then traded (as
reported by The Wall Street Journal (Midwest Edition)) on the annual meeting
date (or if no trading occurred in the Stock on that date, on the next preceding
date on which the Stock was traded).


  (b) For 2005 and subsequent years, the formula in the preceding sentence shall
be used subject to adjustment of the $50,000 figure as may be specified by the
Board of Directors of the Company from time to time and the use of the number of
option shares, if any, provided to ongoing directors in such year pursuant to
the Company’s equity incentive plan then in effect.


  (c) The Participants eligible for a full award in a calendar year shall be
those who were Participants on January 1 of the calendar year and on the first
day following the Company’s annual meeting of shareholders in that calendar
year. In order to be eligible for a full award in a calendar year, there is no
requirement that such Participant remain a Participant after such first day
following the Company’s annual meeting of shareholders.


--------------------------------------------------------------------------------

  (d) Any person who first became a Participant after January 1 of a calendar
year or who was a Participant as of January 1 of a calendar year but ceased to
be a Participant prior to the first day following the Company’s annual meeting
of shareholders shall be entitled to a partial award for such calendar year. The
partial award shall be a pro rata portion of the full award for the year,
calculated based on the days of the year during which the person is a
Participant. For such a person who was not a Participant on January 1 of the
year, for this calculation Participant status shall be deemed to apply for the
remainder of the calendar year after commencement of such Participant status if
either (i) such person is a Participant on the first day following the Company’s
annual meeting of shareholders or (ii) such person first becomes a Participant
after such annual meeting date.


  (e) With respect to a person who becomes a Participant after the first day
following the Company’s annual meeting of shareholders, the award shall be made
as of the day such Participant status commences.


3. ELECTIVE DEFERRED COMPENSATION


  Any Participant may defer all or any part of the Participant’s cash
compensation as a director which is earned after the date of said election as
the Participant may specify in said written notice to the Company, and such
deferred compensation shall be credited by the Company to a deferred
compensation account for such Participant at the time it would otherwise be
payable. Any Participant may increase, reduce or suspend an election with
respect to payments to be made in any future calendar year by written notice to
the Company, filed prior to the beginning of such calendar year.


4. ACCOUNTS AND SUBACCOUNTS


  The automatic phantom stock and the deferred compensation of each Participant
will be credited to an account on the Company’s books in the name of such
Participant, and each Participant will be furnished annually with a statement of
such account. Such accounts shall serve solely as a device for determining the
amount of the phantom stock and deferred compensation to be paid to Participants
and shall not constitute or be treated as a trust fund of any kind. Each
Participant’s account shall be composed of an interest subaccount and a phantom
stock subaccount. Additions of automatic phantom stock to the Participant’s
account pursuant to paragraph 2 shall be allocated to the phantom stock
subaccount. Additions of deferred cash compensation to the Participant’s account
pursuant to paragraph 3 shall be allocated between the interest and phantom
stock subaccounts as determined by the Participant. Once allocated, balances in
one subaccount may not be transferred to the other subaccount.


-2-

--------------------------------------------------------------------------------

5. INTEREST SUBACCOUNT


  The interest subaccount of each Participant shall be credited with interest
annually, on March 15 of each year, until full payment of the account. The rate
of interest to be credited shall be equal to the average prime rate of interest
in effect at the U.S. Bank of Milwaukee, Wisconsin, for the preceding calendar
year, computed by multiplying each prime rate of interest in effect at such bank
during such calendar year by the number of days such rate was so in effect, and
by dividing the total number so obtained by 365.


6. PHANTOM STOCK SUBACCOUNT


  The phantom stock subaccount of each Participant shall be treated for
valuation purposes as if it were invested in Stock. Cash and stock dividends,
stock splits, and other events which affect the value of a share of Stock shall
be reflected in the Participant’s subaccount. Notwithstanding the foregoing, in
no event shall the Participant have any Stock voting rights or any other
equitable or proprietary interest in the Company as a result of the subaccount
balance. Transactions in the subaccount which have the effect of purchases or
sales of Stock shall be determined based on the last sales or closing price for
Stock on such market or exchange as the Stock is then traded (as reported by The
Wall Street Journal (Midwest Edition)) on the business day immediately preceding
the transaction (or if no trading occurred in the Stock on that date, on the
next preceding date on which the Stock was traded).


7. PAYMENTS


  When a Participant shall cease to be a director of the Company, the amount
accumulated in such Participant’s account shall be paid as follows:


  (a) With respect to the interest subaccount, the Company shall pay to the
Participant in cash three installments, payable on the first business day
following January 1 of each of the first three years following the date when the
Participant ceased to be a director. Each installment shall be an amount equal
to one-third of the amount accumulated in the Participant’s interest subaccount
at the date the Participant ceased to be a director, plus any interest
thereafter credited to such account under the provisions of paragraph 5 and not
yet distributed.


  (b) With respect to the phantom stock subaccount, the Company shall pay to the
Participant in cash three installments, payable on the first business day
following January 1 of each of the first three years following the date when the
Participant ceased to be a director. Each installment shall be a percentage of
the value of the Participant’s remaining phantom stock subaccount determined as
of the business day prior to the distribution. The first installment shall be
one-third of the then-current value of the subaccount. The second installment
shall be one-half of the then-current value of the subaccount. The third
installment shall be the full value of the remaining subaccount.


-3-

--------------------------------------------------------------------------------

  (c) Notwithstanding (a) and (b), the Company may, in the discretion of its
Board of Directors, pay the full remaining balances in one lump sum at any time
when the sum of such balances is less than $20,000.


  (d) If a Participant shall cease to be a director by reason of the
Participant’s death or if the Participant shall die after becoming entitled to
payment hereunder but prior to receipt of all payments hereunder, all amounts
credited to the Participant’s account shall be paid to such beneficiary as such
Participant shall have designated by an instrument in writing filed with the
Secretary of the Company, or in the absence of such designation, to the
Participant’s personal representative, in the same manner and at the same
intervals as such payments would have been made to such Participant had the
Participant continued to live.


8. CONDITIONS


  Until the Participant shall have received full payment hereunder, the
Participant shall not (i) divulge at any time any confidential information,
technical or otherwise, obtained by the Participant in the Participant’s
capacity as a director, or (ii) take any steps to do anything which would damage
or reflect adversely on the reputation of the Company. Any Participant who shall
fail to comply with either of the foregoing conditions shall forfeit all right
to receive the balance remaining in the Participant’s account.


9. ASSIGNMENT


  Neither the Participant nor a beneficiary shall have any right or power to
transfer, assign, pledge, encumber, anticipate or otherwise dispose of any
rights or any distributions payable hereunder.


10. PARTICIPANTS’RIGHTS UNSECURED


  The right of any Participant or beneficiary to receive a payment hereunder
shall be an unsecured claim against the general assets of the Company, wholly
contingent upon the conditions set forth in paragraph 8.


11. AMENDMENTS OF THE PLAN


  The Board of Directors of the Company may amend the Plan at any time, without
the consent of the Participants or their beneficiaries; provided, however, that
no amendment shall divest any Participant of the right to receive the amounts
then credited to the Participant’s account hereunder, subject only to the
conditions described in paragraph 8.


12. TERMINATION OF PLAN


  The Board of Directors of the Company may terminate the Plan at any time. Upon
termination of the Plan, payments in respect of credits to Participants’
accounts as of the date of termination shall be made in the manner and at the
time heretofore prescribed or, if the Board of Directors so determines, in a
lump sum.


-4-

--------------------------------------------------------------------------------

13. ADMINISTRATION


  Full power and authority to interpret and administer this Plan shall be vested
in the Board of Directors of the Company. The Board may from time to time make
such decisions and adopt such rules and regulations for implementing the Plan as
it deems appropriate for any Participant under the Plan. Any decision taken by
the Board arising out of or in connection with the construction, administration,
interpretation and effect of the Plan shall be final, conclusive and binding
upon all Participants and any person claiming under or through them. Costs of
administration of the Plan will be paid by the Company.


14. TAX WITHHOLDING


  To the extent required by law, the Company shall be entitled to withhold from
any payments otherwise due hereunder all applicable state and federal taxes.


15. CHANGE IN CONTROL OF THE COMPANY


  Notwithstanding the provisions hereof, in the event of a Change of Control of
the Company, the Plan shall automatically terminate and the credits to
Participants’ accounts as of such date shall be promptly distributed to the
Participants in a lump sum. For purposes of this paragraph, the applicable
definitions are as follows:


  (a) Change in Control of the Company. A “Change in Control of the Company”
shall be deemed to occur if (i) any Person becomes the Beneficial Owner of more
than 30% of the outstanding voting stock of the Company, (A) in whole or in part
by means of an offer made to the holders of any one or more classes of such
voting stock to acquire such shares for cash, securities, other property or any
combination thereof, or (B) by any other means; (ii) the Company sells,
transfers or assigns all or substantially all of its business and assets; (iii)
the Company consolidates with or merges into any other corporation, unless the
Company or a subsidiary of the Company is the continuing or surviving
corporation; (iv) the Company acquires, whether through purchase, merger or
otherwise, all or substantially all of the operating assets or capital stock of
another entity and in connection with such acquisition persons are elected or
appointed to the Board of Directors of the Company who are not directors
immediately prior to such acquisition and such persons constitute a majority of
the Board of Directors after such acquisition; or (v) any Person succeeds in
electing two or more directors of the Company in any one election in opposition
to those nominees proposed by management of the Company.


  (b) Person. The term “Person” shall mean any individual, firm, partnership,
corporation or other entity, including any successor (by merger or otherwise) of
such entity, or a group of any of the foregoing acting in concert.


-5-

--------------------------------------------------------------------------------

  (c) Beneficial Owner. A Person shall be deemed to be the “Beneficial Owner” of
any securities:


  (i) which such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, (A) securities tendered pursuant to
a tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase, or (B) securities issuable upon exercise of Rights issued pursuant
to the terms of the Company’s Rights Agreement dated as of November 5, 2001 with
American Stock Transfer & Trust (as successor rights agent), as amended from
time to time (or any successor to such Rights Agreement), at any time before the
issuance of such securities;


  (ii) which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule 13d-3 of the General Rules and
Regulations under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this (ii) as a
result of an agreement, arrangement or understanding to vote such security if
the agreement, arrangement or understanding: (A) arises solely from a revocable
proxy or consent given to such Person in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations under the Act and (B) is not also then reportable on a Schedule 13D
under the Act (or any comparable or successor report); or


  (iii) which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or Associates
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in (ii)
above) or disposing of any voting securities of the Company.


  (d) Affiliate and Associate. The terms “Affiliate” and “Associate” shall have
the respective meanings ascribed to such terms in Rule 12b-2 of the General
Rules and Regulations of the Act.


  (e) Act. The term “Act” means the Securities Exchange Act of 1934, as amended.


-6-